DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
Receipt of Applicant’s remarks and amended claims filed on June 13, 2022 is acknowledged. Claims 1-11, 13-16, and 19-21 are pending in this application. Claims 3, 11, and 13 have been amended. Claim 21 is new.  All pending claims are under examination in this application. 

Withdrawn Objections/Rejections
Claim Rejections - 35 USC § 112
The rejection of claims 1-16 and 19-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention has been withdrawn in view of Applicant’s arguments regarding the specification defining the term “substantially free of” on page 20.
Claim Rejections - 35 USC § 103
The rejection of claims 1-7, 9-14, 16, and 18 under 35 U.S.C. 103 as being unpatentable over Marshall et al. (US 2015/0101627) in view of Hubinette et al. (US 2012/0128734) and further in view of Hassler et al. (WO 2018/197454) has been withdrawn in view of Applicants arguments regarding the specification defining the term “substantially free of” on page 20. Claim 1 recites “substantially free of nicotine”. It is noted that Marshall discloses the pastille comprises  about 0.1 and about 40 weight percent on a dry weight basis tobacco. It is noted that tobacco typically comprises between 3 and 4% nicotine, as evidenced by McCoy (US 2,162,738). Therefore, at a minimum, Marshall would comprise 0.003 to 0.004% nicotine, which is 3-4 times the percentages recited in the instant claims.  
The rejection of claims 1-7, 9, 11, 16, and 20 under 35 U.S.C. 103 as being unpatentable over Hassler et al. (WO 2018/197454) in view of Marshall et al. (US 2015/0101627) has been withdrawn in view of Applicants arguments regarding the specification defining the term “substantially free of” on page 20. Claim 1 recites “substantially free of nicotine”. It is noted that Hassler discloses the pastille comprises  about 0.5 and about 15%  weight percent of a nicotine source. It is noted that tobacco typically comprises between 3 and 4% nicotine, as evidenced by McCoy (US 2,162,738). Therefore, at a minimum, Hassler would comprise about 0.01% % nicotine, which is about 10 times the percentages recited in the instant claims.  
The rejection of claims 1-9, 11, 16, and 20 under 35 U.S.C. 103 as being unpatentable over Hassler et al. (WO 2018/197454) in view of Marshall et al. (US 2015/0101627) and further in view of Clayton (US 2010/0126520) has been withdrawn in view of Applicants arguments regarding the specification defining the term “substantially free of” on page 20.
The rejection of claims 1-7 and 9-15 under 35 U.S.C. 103 as being unpatentable over Marshall et al. (US 2015/0101627) in view of Hubinette et al. (US 2012/0128734) and further in view of Hassler et al. (WO 2018/197454) and Keller et al. (US 2021/0068446) has been withdrawn in view of Applicants arguments regarding the specification defining the term “substantially free of” on page 20. 

Maintained and New Objections/Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11, 13-16 and 19-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 34-58 of copending Application No. 17/183,580. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are a species of the copending claims. The recitation of about 30 to about 40% moisture content in claim 34 meets the limitation of “at least about 40%” recited in the instant claims. Applicants attention is directed to MPEP 2144.05 which discloses  a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039.  The examiner can normally be reached on M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MELISSA S MERCIER/Primary Examiner, Art Unit 1615